DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments have been entered. Currently claims 1, 6-8,10-13,15-18 and 23-24 remain pending.
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 16 March 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62781523 and 62894741 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The previously cited applications fail to disclose an alignment feature and a graphical representation of the blood vessel, wherein the graphical representation of the blood vessel on the display of the wearable device corresponds to the actual position of the blood vessel such that boundaries of the graphical representation of the blood vessel match boundaries of the blood vessel at the location of the wearable device as seen in [0218] of the instant application, or figs. 36-38 of the instant application. As such, the instant application is not entitled to the priority date of these applications is given the effective filing date of October 08, 2019 (which corresponds to provisional application 62912582).

Claim Objections
Claim 1 is objected to because of the following informalities:  “the location of the wearable device” should be changed to “a location of the wearable device” to avoid any potential 35 USC 112(b) rejections.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: there is a “(currently amended)” at the end of the claim which requires deletion. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US20170065184) (hereinafter “Barak”) in view of Zhu et al., (US20170230084) (hereinafter “Zhu”) and in further view Ozawa (US20100130841A1) (hereinafter “Ozawa”).
	
Regarding claim 1, Barak teaches a method for operating a health parameter monitoring system ([0079] “a blood pressure calculation apparatus configured to calculate blood pressure of a patient based on sensing an artery pressure wave of the patient,”; the apparatus would be able to operate a health parameter monitoring system; [0002] the device may be wearable), the method comprising: transmitting radio waves below the skin surface of a person from a wearable device([0079] “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); the received radio waves including a portion of the transmitted radio waves that is reflected from a blood vessel below the skin surface of the person  ([0079] “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue”; [0016] radar signal measures the artery), and the portion of the transmitted radio waves that is reflected from the blood vessel person  ([0079] “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue”; [0016] radar signal measures the artery),.
However Barak fails to explicitly disclose receiving radio waves on a two-dimensional array of receive antennas of an antenna array of the wearable device, determining an alignment of the antenna array relative to the blood vessel in the person in response to radio waves and received on the two-dimensional array of receive antennas; and outputting a signal from the wearable device that is indicative of the determined alignment of the antenna array relative to blood vessel; wherein the signal comprises a visual indicator of the determined alignment that is displayed on a display of the wearable device.
In the same radio transmission field of endeavor, Zhu teaches receiving radio waves on a two-dimensional array of receive antennas of an antenna array of the wearable device ([0035] “The reader device 125 is also configured to receive wireless transmissions 145 from the implanted device 120.” fig. 1c; [0045] “FIG. 1C shows the arrangement of antenna coils (e.g., 141 a-h) of the array of antenna coils 140 of the reader device.”; fig. 1a and fig. 1c show the array in a two dimensional configuration; [0003] the device may be wearable); 
determining an alignment of the antenna array relative to the blood vessel in the person in response to the radio waves ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; Since the blood vessel must be between the reader and the implanted device, the antenna array must be aligned relative to the blood vessel) and received on the two-dimensional array of received antennas ([0035] “The reader device 125 is also configured to receive wireless transmissions 145 from the implanted device 120.” fig. 1c; [0045] “FIG. 1C shows the arrangement of antenna coils (e.g., 141 a-h) of the array of antenna coils 140 of the reader device.”; fig. 1a and fig. 1c show the array in a two dimensional configuration; and 
outputting a signal from a wearable device that is indicative of the determined alignment of the antenna array relative to the blood vessel ([0044] “a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instruction indication would be an outputted signal, and the reader device would be aligned relative to the implant and blood vessel [0003] device can be wearable);
wherein the signal comprises a visual indicator of the determined alignment that is displayed on a display of the wearable device ((0044] “a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instruction indication would be an outputted signal, and the reader device would be aligned relative to the implant and blood vessel and would be displayed on the reader device [0003] device can be wearable);
wherein the visual indicator of the determined alignment on the display of the wearable device includes an alignment feature([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instructions would be a feature to know if the antennas are aligned).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Barak with the antenna array and display of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
 However the combination of Barak and Zhu still do not teach a graphical representation of the blood vessel, wherein the graphical representation of the blood vessel on the display of the wearable device corresponds to the actual position of the blood vessel such that boundaries of the graphical representation of the blood vessel match boundaries of the blood vessel at the location of the wearable device.
In the same wearable blood diagnosing file do endeavor, Ozawa teaches a graphical representation of the blood vessel (fig. 7 [0055] blood vessel pattern 61 and index lines 62a and 62b represents the blood vessel), wherein the graphical representation of the blood vessel on the display of the wearable device corresponds to the actual position of the blood vessel such that boundaries of the graphical representation of the blood vessel match boundaries of the blood vessel at the location of the wearable device (fig. 7 [0055] the index region determines whether the blood vessel image is positioned within the region and are used for aligning the measuring device with the blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu with the graphical representation of Ozawa, as both inventions relate to wearable devices such as a watch that measure blood components and rely on aligning the watch to a blood vessel, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu including a graphical representation of the blood vessel for alignment are reasonably predictable.

Regarding claim 13, Barak as modified by Zhu and Ozawa teaches the method of claim 1, wherein Barak teaches a smartwatch (figs. 1003, 1004; [0093] “FIG. 1004 is a detailed block diagram of the sensor 1014 to be embedded in the watch,”).

	Regarding claim 15, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose generating a visual indicator of alignment of the antenna array relative to the vein in response to the output signal when it is determined that the antenna array is aligned with the vein.
	In the same radio transmission field of endeavor, Zhu teaches generating a visual indicator of the determined alignment of the antenna array ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; instructions are a visual indication) relative to the blood vessel in response to the output signal ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111. The portion of subsurface vasculature 115 could be part of a capillary bed within the skin”; since the subsurface vasculature must be between the reader and implant, the alignment will always be relative to a vein) when it is determined that the antenna array is aligned with the blood vessel([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; instructions would note when the array is aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu and Ozawa of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time ,which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).

	Regarding claim 16, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose wherein the antenna array is aligned with the blood vessel when an equal number of receive antennas are on either side of the blood vessel.
	However in the same radio transmission field of endeavor, Zhu teaches the antenna array is aligned with the blood vessel when an equal number of receive antennas are on either side of the blood vessel (fig. 1c, the array is symmetrical, therefore there would be an equal number of antennas on either side if the device was aligned with reader device at 120a).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the antennas of Barak as modified by Zhu and Ozawa of claim 1 with the symmetrical antenna array of Zhu, as both inventions relate to devices that transmit radio frequencies and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a symmetrical array are reasonably predictable. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu and Ozawa as applied to claim 1, and in further view of Flitsch (US20200146624A1), (hereinafter “Flitsch”).

Regarding claim 6, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but Barak as modified by Zhu and Ozawa fails explicitly disclose graphical representation of the blood vessel moves in response to movement of the antenna array relative to the blood vessel
In the same blood measuring wearable device field of endeavor, Ozawa teaches a graphical blood vessel  moves in response to the movement of the antenna array relative to the blood vessel ([0056]-[0057] user may move the device body and can see when the blood vessel is within the index region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu with the graphical representation of Ozawa, as both inventions relate to wearable devices such as a watch that measure blood components and rely on aligning the watch to a blood vessel, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu including a graphical representation of the blood vessel for alignment are reasonably predictable.
However the combination of Barak, Zhu, and Ozawa fails to explicitly disclose wherein the visual indicator of alignment includes an alignment feature that is stationary on a display.
In the same wearable device field of endeavor, Flitsch teaches wherein the visual indicator of alignment includes an alignment feature that is stationary on a display (fig. 3b-d; [0049] “As an example, an icon 323 may indicate to the user that they should turn the device to the right or clock-wise. Another icon 324, may pictorially show the alignment of the device relative to the optimal orientation.”; the icon is the visual indicator of alignment, and its position is stationary on the display).
It would have been obvious to one of ordinary skill in the art at the time to have modified the method of Barak as modified by Zhu and Ozawa with the alignment icon of Flitsch of which provides indication of alignment, as this would optimize the orientation of the communication device for better communication (See Flitsch [0050]).
	
Regarding claim 7 Barak as modified by Zhu and Ozawa teaches the method of claim 1, but Barak as modified by Zhu and Ozawa fails explicitly disclose the graphical representation of the blood vessel moves in response to movement of the antenna array relative to the blood vessel.
In the same blood measuring wearable device field of endeavor, Ozawa teaches a graphical blood vessel  moves in response to the movement of the antenna array relative to the blood vessel ([0056]-[0057] user may move the device body and can see when the blood vessel is within the index region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu with the graphical representation of Ozawa, as both inventions relate to wearable devices such as a watch that measure blood components and rely on aligning the watch to a blood vessel, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu including a graphical representation of the blood vessel for alignment are reasonably predictable.
However the combination of Barak, Zhu, and Ozawa fails to explicitly disclose wherein the visual indicator of alignment includes an alignment channel that is stationary on a display.
In the same wearable device field of endeavor, Flitsch teaches wherein the visual indicator of alignment includes an alignment channel that is stationary on a display (fig. 3b-d; [0049] “As an example, an icon 323 may indicate to the user that they should turn the device to the right or clock-wise. Another icon 324, may pictorially show the alignment of the device relative to the optimal orientation.”; the icon is the visual indicator of alignment, and its position is stationary on the display).
It would have been obvious to one of ordinary skill in the art at the time to have modified the method of Barak as modified by Zhu and Ozawa with the alignment icon of Flitsch of which provides indication of alignment, as this would optimize the orientation of the communication device for better communication (See Flitsch [0050]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu, Ozawa, and Flitsch as applied to claim 7 and in further view Jago (US20150250453), (hereinafter “Jago”).

Regarding claim 8, Barak as modified by Zhu, Ozawa, and Flitsch teaches the method of claim 7, but fails to explicitly disclose wherein the alignment channel and the graphical representation of the vein are oriented parallel to the vein.
In the same vessel imaging field of endeavor, Jago teaches the alignment channel (fig. 2 [0015] “The Doppler flow direction cursor 66, used for angle correction, is aligned with the longitudinal orientation of the blood vessel 64”) and the graphical representation of the vein (fig. 2 has a graphical representation of blood vessel 64)are oriented parallel to the vein ([0015] “The Doppler flow direction cursor 66, used for angle correction, is aligned with the longitudinal orientation of the blood vessel 64”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the method of Barak as modified by Zhu, Ozawa, and Flitsch of claim 7 with the orientation of the alignment channel and graphical representation of the vein of Jago, as this would give more precise and consistent results (see Jago [0002]).

Claims 10-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu and Ozawa as applied to claim 1 and in further view of Albrecht (US20100114143), (hereinafter “Albrecht”).

	Regarding claim 10, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to disclose the determined alignment of the antenna array relative to the blood vessel
	However in the same blood measuring wearable device field of endeavor, Zhu teaches alignment of the antenna array relative to the blood vessel ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; Since the blood vessel must be between the reader and the implanted device, the antenna array must be aligned relative to the blood vessel).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Barak as modified by Zhu and Ozawa with the antenna array of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
	However the combination of Zhu and Barak as modified by Zhu and Ozawa still fails to explicitly disclose further comprising emitting light from a light source of a health parameter monitoring system in response to the output signal, wherein the light is indicative of the determined alignment.
	However in the same health monitoring field of endeavor, Albrecht teaches emitting light from a light source ([0050] “The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”) of the wearable device (Abstract the device includes a wearable element) in response to the output signal, wherein the light is indicative of the determined alignment ([0050] “In addition, the belt 400 can include an alignment mechanism, as described above, which monitors the alignment between the antenna 412 and the implantable communicating member. The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu and Ozawa of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

	Regarding claim 11, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose the determined alignment of the antenna array relative to the blood vessel.
	However in the same blood measuring wearable device field of endeavor Zhu teaches the determined alignment of the antenna array relative to the blood vessel ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; Since the blood vessel must be between the reader and the implanted device, the antenna array must be aligned relative to the blood vessel).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Barak as modified by Zhu and Ozawa with the antenna array and display of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
However the combination of Zhu and Barak as modified by Zhu and Ozawa still fails to explicitly disclose generating an audio signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal.
In the same health monitoring field of endeavor, Albrecht teaches generating an audio signal that is indicative of the alignment in response to the output signal. ([0050] “In addition, the belt 400 can include an alignment mechanism, as described above, which monitors the alignment between the antenna 412 and the implantable communicating member. The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu and Ozawa of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

Regarding claim 12, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose the determined alignment of the antenna array relative to the blood vessel.
	However in the same blood measuring wearable device field of endeavor Zhu teaches the determined alignment of the antenna array relative to the blood vessel ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; Since the blood vessel must be between the reader and the implanted device, the antenna array must be aligned relative to the blood vessel).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Barak as modified by Zhu and Ozawa with the antenna array and display of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
However the combination of Zhu and Barak as modified by Zhu and Ozawa still fails to teach generating an audio signal that is indicative of alignment in response to the output signal.
In the same health monitoring field of endeavor, Albrecht teaches generating a tactile signal that is indicative of alignment in response to the output signal. ([0050] “In addition, the belt 400 can include an alignment mechanism, as described above, which monitors the alignment between the antenna 412 and the implantable communicating member. The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu and Ozawa of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).
	
	Regarding claim 17, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose further comprising generating an audible indicator of alignment in response to the output signal when it is determined that the antenna array is aligned with the vein.
	In the same radio transmission field of endeavor, Zhu teaches an indicator of alignment in response to the output signal when it is determined that the antenna array is aligned ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”) with the vein ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; since subsurface vasculature must be between the reader and implanted device, any alignment would be relative to a vein).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).
	However Barak as modified by Zhu fails to explicitly disclose an audible indicator of alignment.
	In the same health monitoring field of endeavor, Albrecht teaches generating an audible indicator of alignment ([0050] “The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	 It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu and Ozawa of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

Regarding claim 18, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose further comprising generating a tactile indicator of alignment in response to the output signal when it is determined that the antenna array is aligned with the vein.
	In the same radio transmission field of endeavor, Zhu teaches an indicator of alignment in response to the output signal when it is determined that the antenna array is aligned ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”) with the vein ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; since subsurface vasculature must be between the reader and implanted device, any alignment would be relative to a vein).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu and Ozawa of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).
However Barak as modified by Zhu fails to explicitly disclose a tactile indicator of alignment.
	In the same health monitoring field of endeavor, Albrecht teaches generating a tactile indicator of alignment ([0050] “The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	 It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu and Ozawa of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu and Ozawa in further view of Baek (US20180078155A1) (hereinafter “Baek”).

	Regarding claim 23, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose a graphical representation of the blood vessel.
However in the same wearable blood diagnosing file do endeavor, Ozawa teaches a graphical representation of the blood vessel (fig. 7 [0055] blood vessel pattern 61 and index lines 62a and 62b represents the blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu and Ozawa with the graphical representation of Ozawa, as both inventions relate to wearable devices such as a watch that measure blood components and rely on aligning the watch to a blood vessel, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu including a graphical representation of the blood vessel are reasonably predictable.
However the combination of Ozawa and Barak as modified by Zhu and Ozawa still fails to explicitly disclose a direction of blood flow.
In the same blood measure field of endeavor, Baek teaches a direction of blood flow (fig. 2 [0057] arrow shows direction of blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu and Ozawa with the direction of Baek, as both inventions relate to wearable devices such as a watch that measure blood components, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu and Ozawa including a direction of blood flow are reasonably predictable.

Regarding claim 24, Barak as modified by Zhu and Ozawa teaches the method of claim 1, but fails to explicitly disclose a graphical representation of the blood vessel.
However in the same wearable blood diagnosing file do endeavor, Ozawa teaches a graphical representation of the blood vessel (fig. 7 [0055] blood vessel pattern 61 and index lines 62a and 62b represents the blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu and Ozawa with the graphical representation of Ozawa, as both inventions relate to wearable devices such as a watch that measure blood components and rely on aligning the watch to a blood vessel, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu including a graphical representation of the blood vessel are reasonably predictable.
However the combination of Ozawa and Barak as modified by Zhu and Ozawa still fails to explicitly disclose a pulsing of blood flow.
In the same blood measure field of endeavor, Baek teaches a direction of blood flow (fig. 2 [0057] arrow shows direction of blood flow and pulse propagation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Barak as modified by Zhu and Ozawa with the direction of Baek, as both inventions relate to wearable devices such as a watch that measure blood components, and would yield predictable results to one of ordinary skill. One of ordinary skill would be to perform such a combination, and the results of Barak as modified by Zhu and Ozawa including a pulsing of blood flow are reasonably predictable.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ozawa has been used to teach the new limitations.

Applicant’s arguments with respect to claim 23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Baek has been used to teach the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793